UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6297


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS DARRELL WHITEHEAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:10-cr-00213-F-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Darrell Whitehead, Appellant Pro Se. Jennifer P. May-
Parker, Assistant United States Attorney, Denise Walker, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius    Darrell    Whitehead       appeals     the    district      court’s

order granting his motion for reduction of sentence, 18 U.S.C.

§ 3582(c) (2012), and reducing his sentence from 188 months to

162 months of imprisonment.              We have reviewed the record and

conclude that the district court did not abuse its discretion in

declining to grant a greater reduction in Whitehead’s sentence.

See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013)

(providing standard of review).               Accordingly, we affirm for the

reasons    stated     by   the   district       court.           United   States      v.

Whitehead, No. 5:10-cr-00213-F-1 (E.D.N.C. Jan. 27, 2016).                            We

deny    Whitehead’s    “motion     for       abuse   of    discretion,”         and   we

dispense    with    oral      argument    because         the    facts    and    legal

contentions   are     adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2